14-2329
     Singh v. Lynch
                                                                                        BIA
                                                                                  Poczter, IJ
                                                                               A200 956 393
                           UNITED STATES COURT OF APPEALS
                               FOR THE SECOND CIRCUIT

                                 SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER FILED
ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE
(WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY
OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals for
 2   the Second Circuit, held at the Thurgood Marshall United States
 3   Courthouse, 40 Foley Square, in the City of New York, on the
 4   16th day of August, two thousand sixteen.
 5
 6   PRESENT:
 7            DENNIS JACOBS,
 8            ROSEMARY S. POOLER,
 9            CHRISTOPHER F. DRONEY,
10                 Circuit Judges.
11   _____________________________________
12
13   PALWINDER SINGH,
14            Petitioner,
15
16                    v.                                             14-2329
17                                                                   NAC
18   LORETTA E. LYNCH, UNITED STATES
19   ATTORNEY GENERAL,
20            Respondent.
21   _____________________________________
22
23   FOR PETITIONER:                     Palwinder Singh, pro se, Painted
24                                       Post, New York.
25
26   FOR RESPONDENT:                     Benjamin C. Mizer, Principal Deputy
27                                       Assistant Attorney General; John W.
28                                       Blakeley, Assistant Director;
29                                       Christina J. Martin, Trial Attorney,
30                                       Office of Immigration Litigation,
31                                       United States Department of Justice,
32                                       Washington, D.C.
1        UPON DUE CONSIDERATION of this petition for review of a

2    Board of Immigration Appeals (“BIA”) decision, it is hereby

3    ORDERED, ADJUDGED, AND DECREED that the petition for review is

4    DENIED.

5        Petitioner Palwinder Singh, a native and citizen of India,

6    seeks review of a June 13, 2014, decision of the BIA, affirming

7    an October 5, 2012, decision of an Immigration Judge (“IJ”)

8    denying Singh’s application for asylum, withholding of removal,

9    and relief under the Convention Against Torture (“CAT”).              In

10   re Palwinder Singh, No. A200 956 393 (B.I.A. June 13, 2014),

11   aff’g No. A200 956 393 (Immig. Ct. N.Y. City Oct. 5, 2012).           We

12   assume the parties’ familiarity with the underlying facts and

13   procedural history in this case.

14       Under the circumstances of this case, we have reviewed both

15   the IJ’s and the BIA’s opinions “for the sake of completeness.”

16   Wangchuck v. Dep’t of Homeland Sec., 448 F.3d 524, 528 (2d Cir.

17   2006).       The    applicable    standards   of    review   are   well

18   established.        8 U.S.C.     § 1252(b)(4)(B);   Xiu   Xia   Lin   v.

19   Mukasey, 534 F.3d 162, 165-66 (2d Cir. 2008).         The agency may,

20   “[c]onsidering the totality of the circumstances,” base a

21   credibility finding on inconsistencies in an asylum applicant’s

22   statements    and    other   record   evidence   “without    regard   to

23   whether” they go “to the heart of the applicant’s claim.”

24   8 U.S.C. § 1158(b)(1)(B)(iii); Xiu Xia Lin, 534 F.3d at 163-64.
                                   2
1    Substantial evidence supports the agency’s determination that

2    Singh was not credible.

3        The agency reasonably relied on inconsistencies between

4    The testimony and his written application.            See 8 U.S.C.

5    § 1158(b)(1)(B)(iii); see Xiu Xia Lin, 534 F.3d at 166-67.      The

6    testimony and written application were inconsistent regarding

7    the particulars of the August 2010 attack he allegedly suffered,

8    such as whether he was walking or on a bicycle and whether     two

9    of his three assailants were police officers or members of a

10   rival party.     Singh’s statements were also inconsistent as to

11   whether he played a large role as head of the youth wing in his

12   political party, or a small one.      When questioned about these

13   discrepancies, Singh’s answers were evasive and nonresponsive

14   and the agency was not compelled to credit them.        See Majidi

15   v. Gonzales, 430 F.3d 77, 80 (2d Cir. 2005).

16       Having     questioned   Singh’s    credibility,    the   agency

17   reasonably relied further on his failure to provide sufficient

18   corroborating evidence to rehabilitate his testimony.          See

19   Biao Yang v. Gonzales, 496 F.3d 268, 273 (2d Cir. 2007).

20   Although Singh submitted letters from his doctor and his

21   political party, the letters omitted mention of his first

22   attack, and thus did not corroborate (and in fact weakened) his

23   claim that he was attacked twice.      See Xiu Xia Lin, 534 F.3d

24   at 166-67 n.3.    The agency also reasonably declined to credit
                                     3
1    letters from Singh’s relatives and friend because the authors

2    did not provide copies of their identification documents and

3    were not available for cross-examination.         See Y.C. v. Holder,

4    741 F.3d 324, 332, 334 (2d Cir. 2013).

5        Given    the   inconsistency       and   corroboration   findings,

6    substantial evidence supports the agency’s adverse credibility

7    determination.     See Xiu Xia Lin, 534 F.3d at 165-66.           That

8    finding is dispositive of asylum, withholding of removal, and

9    CAT relief because all three claims are based on the same factual

10   predicate.    See Paul v. Gonzales, 444 F.3d 148, 156-57 (2d Cir.

11   2006).

12       For the foregoing reasons, the petition for review is

13   DENIED.    As we have completed our review, any stay of removal

14   that the Court previously granted in this petition is VACATED,

15   and any pending motion for a stay of removal in this petition

16   is DISMISSED as moot.    Any pending request for oral argument

17   in this petition is DENIED in accordance with Federal Rule of

18   Appellate Procedure 34(a)(2), and Second Circuit Local Rule

19   34.1(b).

20                                 FOR THE COURT:
21                                 Catherine O’Hagan Wolfe, Clerk




                                        4